Citation Nr: 0014050	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for right ankle 
disability.

3. Entitlement to a rating in excess of 10 percent for 
instability of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran-appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's current right ankle 
disability or right knee disability and any injury or disease 
during active service or his service-connected left knee 
instability or arthritis.

3.  The veteran's service-connected arthritis of the left 
knee is manifested by X-ray evidence of arthritis with 
objective evidence of limitation of motion at the 
noncompensable level due to pain.

4.  The veteran's service-connected instability of the left 
knee is manifested by slight looseness and mild laxity.


CONCLUSIONS OF LAW

1.  The claim for service connection for right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for right ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for a disability rating in excess of 10 
percent for instability of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

4.  The criteria for an initial disability rating in excess 
of 10 percent for arthritis of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran seeks a rating in excess of 20 percent for left 
knee disability, and seeks service connection for right ankle 
and right knee disability.  Through his representative (March 
2000 brief), he contends that service connection for right 
ankle and right knee disability is warranted on the basis of 
direct service connection (that is, incurred or aggravated by 
service) and on the basis of secondary service connection, 
that is, as caused or aggravated by his service-connected 
left knee disabilities. 
 
Service medical records are silent for in-service right ankle 
or right knee injury, complaint, or disability. 

Private records of treatment at Kent State University Health 
Services in March 1997 show that the veteran complained of 
pain, swelling, and stiffness of the left knee, with onset 
about one year prior, and symptoms getting worse.  He 
complained of problems with sitting for long periods of time 
and then getting up and walking over short distances.  He 
indicated he could not run.  A past medical history of knee 
reconstruction in 1986 or 1987 was noted.  Upon physical 
examination, there was no locking or giving out.  Examination 
was positive for stiffness and swelling, and negative for 
effusion.  Flexion was to approximately 100 degrees.  
Extension was full.  There was no laxity.  There was 
tenderness in the patellar area, and there was crepitus.  The 
medial joint line was tender.  McMurray's test was negative.  
X-rays showed questionable osteoarthritis with some medial 
compartment narrowing.  The treating physician's assessment 
was osteoarthritis and patellofemoral syndrome. 

During a November 1997 VA examination, the veteran said he 
over-used his right side so that he experienced bilateral 
knee pain and right ankle pain.  He described soreness, 
stiffness, pain, swelling, give-way, lock-up, fatigability, 
and lack of endurance.  He was not wearing a brace or using a 
cane.  He indicated he could do his normal job and normal 
daily activities.  Weather changes, use of stairs, and heavy 
physical activities bothered him.  No other specific flare-
ups were identified.  Current medication was Naprosyn.  Upon 
physical examination, the veteran could ambulate 
independently.  He could raise onto his toes and his heels 
and partially squat.  The left knee showed surgical scars, 
pain, soreness and tenderness, and crepitation with motion.  
Motion was from 0 degrees to 110 degrees.  The examination 
report reads that there was "[n]o flexion with pain 
throughout the range of motion."  The veteran had some 
medial and lateral joint line pain, and only a slight 
looseness medially, with positive anterior drawer, positive 
Lachman's, and positive pivot shift on the left knee, and 
negative McMurray's.  The diagnoses were residual injury 
right knee,  residual postoperative injury left knee with 
anterior cruciate instability,  and right ankle strain. 

X-rays of the left knee dated in November 1997 showed no 
change since October 1990, and showed previous surgery with 
evidence of minimal arthritis.  X-rays of the right knee were 
normal.  

Private medical records of Jonathan Letzman, M.D., show that 
in August 1998 the veteran complained of left knee pain, 
status post reconstructive surgery 6 years ago.  The left 
knee was noted to have full range of motion, and 5/5 muscle 
strength.  In November 1998 the veteran complained of left 
knee pain, stiffness, and swelling.  There were no acute 
changes since his surgery, and complained of sub-patellar 
pain, especially on exertion, which was worse going 
downstairs than up.  It did not lock, though occasionally he 
felt "roughness" in the joint (quotes in original).  Upon 
physical examination, there was full range of motion without 
tenderness, no crepitus, no swelling, no effusion, a negative 
McMurray's, a well-healed surgical scar, and mild laxity with 
anterior drawer.  Dr. Letzman's impression was long-standing 
left knee injury, chronic intermittent pain with mild laxity 
of repaired anterior cruciate ligament. 

VA records of treatment in April 1999 reveal that the veteran 
complained of continuing problems with his knees, especially 
the left knee.  There was no locking and no acute changes of 
the left knee, with left knee laxity of the medial cruciate 
ligament, and normal Lachman's.  There was no effusion, but 
there was patellar crepitus.  The right knee was without 
ligamentous laxity, effusion or crepitus.  Plain films were 
negative for fracture or effusion of both knees.  Surgical 
screws were seen in the left knee.  The diagnostic impression 
was degenerative joint disease of both knees, and left knee 
chondromalacia. 

During the veteran's April 1999 RO hearing, he described 
daily problems with his left knee.  He said his knee gave out 
on him twice a week, and that it had caused him to trip going 
up the stairs the morning of the RO hearing.  He said his 
knee had been tender since surgery, that when it rained or 
became cold the knee would swell and tighten up, and he took 
Ibuprofen and Tylenol for the knee.  He described his job as 
a youth leader at a youth development center, which required 
a lot of standing, walking and restraints, and affected his 
daily activities there.  He described soft knee braces he had 
received from VA the previous Thursday.  He stated that his 
right knee started bother him when he began working for the 
youth development center.  He indicated that doctors had on 
occasion told him that it was possible that his right leg 
condition was due to his left knee disability.  He said he 
had never really been given a direct diagnosis for his right 
ankle problems, though it was tender and sore, with damaged 
tendons or ligaments right around the ankle.  He said he was 
not receiving treatment for the right ankle, but that 
medications and physical therapy had been recommended by all 
of the doctors he had seen.  He stated that his right knee 
condition began in 1997 when he started working at the youth 
center, and that his right ankle condition started in 1998.  
The veteran's wife described the limitations upon the 
veteran's daily life imposed by his disabilities. 

During a May 1999 VA examination, the veteran complained of 
chronic problems with the left knee, and indicated it had 
worsened over the last several years.  He described pain, 
stiffness, swelling, give-way, fatigability, and lack of 
endurance.  He described difficulties with going up and down 
stairs and squatting type maneuvers.  He said he currently 
was functioning and working on the job, and that he could do 
normal daily activities.  No other specific flare-ups were 
noted.  He wore a brace and occasionally used a cane but 
indicated he did not need it at work, and he was taking 
medications for his knee.  Upon physical examination, the 
veteran had a bit of a limp on the left side, with pain, 
soreness, tenderness, and pain with motion.  Motion was from 
0 degrees to 110 degrees of flexion both actively and 
passively secondary to pain.  There was no effusion and no 
crepitation present upon examination, though the veteran had 
a little bit of joint line tenderness, some slight looseness 
to medial and lateral testing, and slight looseness to 
anterior posterior testing.  McMurrays's test was negative.  
There was a 1.5 inch atrophy of the left thigh.  The 
examiner's diagnosis was residual postoperative anterior 
cruciate ligament reconstruction, left knee.  May 1999 VA X-
rays revealed minimal degenerative changes of the left knee 
joints.

Service Connection for Right Ankle and Right Knee 
Disabilities
 
Service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).   Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service-connected.  
Secondary service-connection may be granted for the 
degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999); Allen 
v. Brown, 7 Vet. App. 439 (1995).  

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303. 

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 5 
Vet. App. at 93.  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a);  if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id. 

Claims for secondary service connection must be well grounded 
under 38 U.S.C. 
§ 5107(a) and thus, supported by medical nexus evidence.  See 
Velez v. West, 
11 Vet. App. 148, 158 (1998).  Where the issue is whether a 
service-connected disability has increased based on an 
allegation that it caused a new disease, a claimant, even 
though service-connected for one of the disease entities, 
must provide medical evidence of such causal relationship.  
See Libertine v. Brown, 
9 Vet. App. 521 (1996); Jones v. Brown, 7 Vet. App. 134, 138 
(1994); Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995). 

By the veteran's account at his April 1999 RO hearing, his 
right knee condition started in 1997 when he began employment 
at the youth center, and his right ankle condition started in 
1998.  In the present case, there is no medical "nexus" 
evidence of a link between the veteran's service-connected 
left knee disability and the more recent right ankle and 
right knee disabilities.  There is no medical evidence to 
show that the left knee disability has either caused or 
aggravated the right ankle or right knee disability.  Nor is 
there any medical evidence of a connection between current 
right ankle or right knee disability and a disease or injury 
during the veteran's period of active service.  Accordingly, 
the claims for service connection for right knee and right 
ankle disability must be denied as not well grounded.  Velez;  
Epps.

The Board acknowledges the veteran's assertion that he 
currently has right ankle and right knee disability as a 
result of his service-connected left knee disability.  
However, competent medical evidence to this effect would be 
required to well ground the veteran's claims.  The veteran, 
as a lay person, is not competent to provide medical 
opinions, and his assertions as to medical diagnosis or 
causation cannot constitute evidence of a well-grounded 
claim.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992);  Grottveit.  

The Board further acknowledges the veteran's assertion at the 
April 1999 RO hearing that physicians have told him that his 
right ankle and right knee disabilities are a result of his 
service-connected left knee disability.  The Board notes that 
a statement about what a doctor told a lay claimant may not 
constitute the required medical evidence for a well-grounded 
claim.  See Franzen v. Brown, 9 Vet. App. 235, 238 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Increased Rating for Arthritis and Instability of the Left 
Knee

The veteran seeks a rating in excess of 20 percent for left 
knee disability.  As will be discussed further below, the 
disability is currently rated as 10 percent disabling under 
Diagnostic Code 5257, and an additional initial rating of 10 
percent for arthritis, under Diagnostic Code 5010, has been 
assigned.  In effect, the veteran seeks a higher rating under 
one or both of these Diagnostic Codes.

The Board finds the veteran's claim for an increased rating 
and his claim for initial assignment of a rating in excess of 
10 percent to be well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991) in that they are plausible.  
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed the veteran's 
service medical records and all other evidence of record and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is 
inadequate for rating purposes.  In addition, it is the 
judgment of the Board that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155;  38 C.F.R. § 4.1 (1999).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating;  otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  By contrast, the United State Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
initial rating (in this case, the rating for arthritis of the 
left knee is an initial rating) is a separate and distinct 
claim from a claim for an increased rating.  When assigning 
an initial rating, the rule from Francisco v. Brown, that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In addressing the rating issues, the Board must consider all 
pertinent Diagnostic Codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 must be considered when assigning a rating for 
degenerative or traumatic arthritis.  VAOPGCPREC 9-98.  The 
intent of the schedule is to recognize actually painful 
motion with joint or periarticular pathology as productive of 
disability.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes;  
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999). 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
recurrent subluxation or lateral instability is rated as 10 
percent disabling if slight, and 20 percent disabling if 
moderate.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 15 degrees is rated as 30 percent disabling; to 30 degrees 
is rated as 20 percent disabling; to 45 degrees is rated as 
10 percent disabling; and to 60 degrees is rated as 0 percent 
disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 45 degrees is rated as 50 percent disabling;  to 30 
degrees is rated as 40 percent disabling;  to 20 degrees is 
rated as 30 percent disabling;  to 15 degrees is rated as 20 
percent disabling;  to 10 degrees is rated as 10 percent 
disabling;  and to 5 degrees or less is rated as 
noncompensably disabling.  38 C.F.R. § 4.71a.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate Diagnostic Code for the specific joint 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for such joint if it is a major joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  
  
Arthritis and instability of the knee may be rated separately 
under the diagnostic criteria of Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97.  For a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

In the present case, the veteran has instability of the knee, 
rated under Diagnostic Code 5257 as 10 percent disabling.  
The March 1997 Kent State University Health Services records 
indicate no laxity, but the November 1997 and May 1999 VA 
examination reports describe instability in the form of 
"slight looseness," and 
Dr. Letzman described the condition as "mild laxity."  In 
view of these medical findings, the Board finds that there is 
slight instability, warranting a 10 percent rating, rather 
than moderate instability warranting a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Accordingly, an 
increased rating for instability of the left knee is not 
warranted.

The veteran was service connected for arthritis of the left 
knee in a rating decision in May 1999, effective October 
1997, the date of the veteran's claim, with an initial rating 
of 10 percent assigned.  The veteran seeks a higher initial 
rating for this disability.  The Board has considered whether 
varying levels of disability since October 1997 warrant 
"staged" ratings.  Fenderson.  

Dr. Letzman found full range of motion of the left knee, but 
the Kent State records show limitation of flexion from 0 to 
100 degrees, and VA examination reports indicate that flexion 
was limited from 0 to 110 degrees.  In May 1999, the VA 
examiner determined that limitation of active and passive 
motion from 0 to 110 degrees was secondary to pain.  No 
limitation of extension has been found.  This limitation of 
motion, secondary to pain, is not compensable - flexion must 
be limited to 45 degrees or extension limited to 10 degrees 
for a compensable rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  However, there is X-ray evidence of 
arthritis of the left knee and objective evidence of 
limitation of motion due to pain, so that a 10 percent rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The 
next higher rating is not warranted because the evidence does 
not demonstrate arthritis which is productive of functional 
limitation of motion, even with considerations of pain on 
motion, meeting or approximating the criteria for a 20 
percent rating (limitation of extension to 15 degrees or 
flexion to 30 degrees) during the pendency of the veteran's 
claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261.  
Accordingly, the claim for an initial rating in excess of 10 
percent for arthritis of the left knee must be denied.

For these reasons, the Board finds that the criteria for a 
disability rating in excess of 10 percent for instability of 
the left knee, an initial disability rating in excess of 10 
percent for arthritis of the left knee, are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5010, 5260, 5261. 



ORDER

The claim for service connection for right knee disability is 
denied.

The claim for service connection for right ankle disability 
is denied.

The claim for a disability rating in excess of 10 percent for 
instability of the left knee is denied.
 
The claim for an initial disability rating in excess of 10 
percent for arthritis of the left knee is denied. 



		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

